Beck, J.
1. “Judicial cognizance is to be taken by the courts that the territory now embraced in the county of Crisp was, before the creation of that county, within the boundaries of Dooly county, wherein the sale of intoxicating liquors was prohibited by law. Under the express provisions of the act of 1905, authorizing the organization of new counties, the local prohibition law prevailing in Dooly county immediately became of full force and effect in the county of Crisp, and has since its creation undergone no change.” Moore v. State, ante, 414.
2. The foregoing is controlling of the legal questions involved in this case. The evidence amply sustained the verdict, and the court below did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.